 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5                                                   ***
 6    UNITED STATES OF AMERICA,                             Case No. 2:16-cr-00265-GMN-CWH
 7                           Plaintiff,
                                                            ORDER
 8          v.
 9    PASTOR PALAFOX,
10                           Defendant.
11

12          This matter is before the court on the government’s motion to strike (ECF No. 1372), filed

13   on December 6, 2018. The government moves to strike defendant Palafox’s motion (ECF No.

14   1363) from the docket, arguing that the motion was filed after the pretrial motions deadline and

15   fails to demonstrate good cause. On July 24, 2018, this court amended the complex case schedule

16   and set August 13, 2018, as the deadline to file pretrial motions. (Order (ECF No. 689).) The

17   disputed Palafox motion was filed on November 23, 2018, three months after the pretrial motions

18   deadline. (Mot. to Strike (ECF No. 1363).) Palafox submits that the motion is timely filed

19   because it “challenges the government’s purported notice of Special Sentencing Factors . . . .”

20   (Id. at 1 (quotations omitted).) Palafox provides no support for the argument. Given that

21   Palafox’s motion was filed after the motions deadline and provides no legal basis for the

22   timeliness of the filing, the court will grant the government’s motion to strike.

23          IT IS THEREFORE ORDERED that the government’s motion to strike (ECF No. 1372) is

24   GRANTED.

25          IT IS FURTHER ORDERED that the clerk of court shall strike defendant Palafox’s

26   motion (ECF No. 1363) from the docket.

27   //

28   //
 1         IT IS FURTHER ORDERED that defendants Perez and Lopez’s motions for joinder to

 2   Palafox’s motion (ECF Nos. 1364, 1365) are DENIED as moot.

 3         DATED: December 7, 2018

 4
                                                    C.W. HOFFMAN, JR.
 5                                                  UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                            Page 2 of 2
